Citation Nr: 1511911	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (claimed as snoring), secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Robert M. Norris, III


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active military service from August 1987 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In November 2013, a hearing was held before a Decision Review Officer (DRO) at the RO and, in October 2014, a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the record.  In February 2014, subsequent to the most recent January 2014 Supplemental Statement of the Case, VA received a medical opinion in support of the Veteran's claim for service connection for sleep apnea.  In December 2014, VA received a duplicate of the medical opinion in support of the Veteran's claim with a waiver of RO initial consideration.  

The Veteran had also appealed the matter of a compensable rating for hypertension.  An interim January 2014 rating decision granted an increased 10 percent rating effective September 1, 2007, the day following the Veteran's discharge from military service.  As the Veteran argued during his November 2013 DRO hearing that that his service connected hypertension should be rated 10 percent from 2007, the January 2014 rating decision satisfied his appeal and the matter is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (Claimant may limit claim or appeal to issue of entitlement to particular disability rating which is less than maximum allowed by law for specific service-connected condition.)  

The Veteran had also filed a notice of disagreement with a denial of service connection for sinusitis and bronchitis.  A statement of the case in that matter was issued in April 2011.  The record does not reflect that the appellant has perfected his appeal in the matter by submitting a substantive appeal (VA Form 9).  Accordingly the matter of service connection for sinusitis and bronchitis is also not before the Board.

In July 2012, the Veteran revoked his appointment of Disabled American Veterans as his representative and submitted VA Form 21-22a appointing a private attorney to represent him.


FINDING OF FACT

The Veteran's obstructive sleep apnea (claimed as snoring) is reasonably shown to have been caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the grant of service connection for sleep apnea below, further discussion of the Board's duties to notify and assist is not necessary.

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of the claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his sleep disturbance (claimed as snoring and sleep apnea) is secondary to a service connected disability (restrictive airway disease) and/or his service connected diabetes.  See January 2009 and June 2009 statements and July 2012 substantive appeal.  It is not in dispute that he has obstructive sleep apnea as such disability was diagnosed on March 2009 Polysomnography Examination.  Further, the clinical evidence, including an April 2009 statement from his private physician and a May 2013 Sleep Apnea Disability Benefits Questionnaire, note that he is being treated for obstructive sleep apnea.  Therefore, what remains necessary to substantiate his claim is competent evidence that his sleep apnea is caused or aggravated by a service connected disability.  That is a medical question that requires competent medical evidence.

[Notably, the Veteran has also claimed that his sleep disturbance is the result of exposure to environmental hazard during the Gulf War.  See April 2009 statement.  Given the grant of service connection for sleep apnea based on his secondary service connection theory of entitlement, further discussion of service connection based exposure to environmental hazard during the Gulf War is not necessary.]

The medical evidence that specifically addresses whether sleep apnea is caused or aggravated by the Veteran's service connected disabilities are a July 2010 report of VA respiratory examination (that obstructive sleep apnea is a disorder which is caused by airway collapse in the airway but not in the lungs themselves; it is not caused by other obstructive lung disease or restrictive airway disease) and a December 2014 private medical statement from a certified physician assistant (after review of the Veteran's medical records (including his service treatment records), it is more likely than not likely that his insulin treatment for service-connected diabetes is the most likely cause of his sleep apnea).  The certified physician assistant explained that "[i]t is a well-known medical fact that insulin causes weight gain in Diabetics and weight gain is a precipitating factor in causing Sleep Apnea."  As this opinion is by a medical professional (who is competent to offer it) and reflects familiarity with the entire record, and includes explanation of rationale, it is highly probative evidence in the matter.  In the absence of competent evidence to the contrary, it is persuasive.

In summary, the record shows that the Veteran has obstructive sleep apnea and; although the July 2010 VA examiner opined that sleep apnea is not caused by his service-connected restrictive airway disease, he is also service connected for diabetes mellitus and a medical professional has related the two.  Accordingly, resolving all doubt in favor of the Veteran, the criteria for establishing service connection for obstructive sleep apnea are met.


ORDER

The appeal seeking service connection for obstructive sleep apnea (claimed as snoring) is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


